Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 1 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 2 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 3 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 4 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 5 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 6 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 7 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 8 of 9
Case 19-02729   Doc 18   Filed 02/15/19 Entered 02/19/19 08:48:33   Desc Main
                           Document     Page 9 of 9
